DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/10/2022 has been entered.
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 & 5-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CHU et al. (US 20150340346).
Regarding claim 1, Chu discloses that a method comprising:
forming an array comprising a plurality of light emitting diodes (LEDs) on a first substrate 10 (Fig. 7), wherein an LED of the plurality of LEDs is a layered semiconductor structure comprising an active layer 11b configured to emit light, a p-contact 11g, and an n-contact 11d spaced apart from the p-contact 11g (Fig. 7); 
separating the array into a plurality of sub-arrays by forming a plurality of gaps 30 between the plurality of sub-arrays 11a-11c (Fig. 7);
bonding the plurality of sub-arrays to a plurality of driver circuits (backplane (driver)) that are formed on a second substrate, wherein each sub-array is bonded via interconnects corresponding to p-contacts and n-contacts of the sub-array (Fig. 7);
forming an underfill 30 within the plurality of gaps before or after the plurality of sub-arrays are bonded to the plurality of driver circuits (backplane), wherein the underfill is limited to areas defined by the plurality of the gaps and remains within the plurality of gaps (Fig. 8); and
removing the first substrate from the plurality of sub-arrays (Fig. 11).
Reclaim 3, Chu discloses that the underfill is formed after the plurality of sub-arrays are bonded to the plurality of driver circuits (Fig. 3).
Reclaim 5, Chu discloses that the plurality of gaps form a staggered pattern in the array (Fig. 9).
Reclaim 6, Chu discloses that the plurality of gaps extend through a semiconductor material that forms the plurality of LEDs (Fig. 9).
Reclaim 7, Chu discloses that the plurality of gaps extend through a film that is arranged between the plurality of LEDs and the first substrate before the first substrate is removed (Fig. 9).
Reclaim 8, Chu discloses that the plurality of gaps extend through a portion of the first substrate before the first substrate is removed (Fig. 9).
Reclaim 9, Chu discloses that the plurality of LEDs comprise a first material having a first thermal expansion coefficient, the second substrate comprises a second material having a second thermal expansion coefficient, and the first thermal expansion coefficient is different from the second thermal expansion coefficient (Fig. 9).
Reclaim 10, Chu discloses that the first substrate has a third thermal expansion coefficient that is matched with the second thermal expansion coefficient (Fig. 9).
Reclaim 11, Chu discloses that applying a passivation layer within the plurality of gaps (Fig. 14-15).
Regarding claim 13, Chu discloses that a device comprising:
an array comprising a plurality of light emitting diodes (LEDs) that have been bonded to a plurality of driver circuits formed on a substrate, wherein: 
an LED of the plurality of LEDs 11a-11c is a layered semiconductor structure comprising an active layer 11d configured to emit light, a p-contact 11g, and an n-contact 11d spaced apart from the p-contact (Fig. 7); 
the array is separated into a plurality of sub-arrays by a plurality of gaps (Fig. 1 & 2); and 
each sub-array is bonded via interconnects corresponding to p-contacts and n- contacts of the sub-array (Fig. 7); and
an underfill 30 located within the plurality of gaps, wherein the underfill is limited to areas defined by the plurality of the gaps and remains within the plurality of gaps (Fig. 3).
Reclaim 14, Chu discloses that the plurality of gaps form a staggered pattern in the array (Fig. 7).
Reclaim 15, Chu discloses that the plurality of LEDs comprise a first material having a first thermal expansion coefficient, the substrate comprises a second material having a second thermal expansion coefficient, and the first thermal expansion coefficient is different from the second thermal expansion coefficient (Fig. 7).
Reclaim 16, Chu discloses that a passivation layer within the plurality of gaps (Fig. 14-15). 
Reclaim 18, Chu discloses that the passivation layer comprises a dielectric material that separates the underfill from side walls of the plurality of sub- arrays (Fig. 14-15).
Reclaim , Chu discloses that the passivation layer comprises a dielectric material that separates the underfill from side walls of the plurality of sub- arrays (Fig. 14-15).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHU et al. (US 20150340346) in view of Lee et al. (US 20130264600).
Reclaim 2, Chu fails to teach that the underfill is formed before the plurality of sub-arrays are bonded to the plurality of driver circuits.
However, Lee suggests that the underfill is formed before the plurality of sub-arrays are bonded to the plurality of driver circuits (Fig. 5a-5b).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide Chu with the underfill is formed before the plurality of sub-arrays are bonded to the plurality of driver circuits as taught by Lee in order to enhance variety of methods to form underfill and also, the claim would have been obvious because a particular know technique was recognized as part of the ordinary capabilities of one skilled in the art.
 Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHU et al. (US 20150340346) in view of Tanaka et al. (US 20100120237).
Reclaim 4, Chu fails to specify that that the plurality of gaps are formed by dry etching.
However, Tanaka suggests that street (gaps) are formed by dry etching (para. 0006 & Fig. 3D-3I).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide Chu with the plurality of gaps are formed by dry etching as taught by Tanaka in order to enhance etching efficiency and also, the claim would have been obvious because the substitution of one know element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHU et al. (US 20150340346) in view of  KASHIWAGI et al. (US 20140175488).
Reclaim 20, Chu fails to specify that forming the underfill comprises injecting a polymer adhesive into the plurality of gaps.
However, KASHIWAGI suggests that forming the underfill comprises injecting a polymer adhesive into the plurality of gaps (Fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide Chu with forming the underfill comprises injecting a polymer adhesive into the plurality of gaps as taught by KASHIWAGI in order to enhance protection of electrical connection (para. 0127) and also, the claim would have been obvious because a particular know technique was recognized as part of the ordinary capabilities of one skilled in the art.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU C KIM whose telephone number is (571)272-5972. The examiner can normally be reached M-F 9:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SU C KIM/             Primary Examiner, Art Unit 2899